Case 6:20-cv-01071-GAP-GJK Document 1 Filed 06/17/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DANIELLE BLANCO, individually
and NOAH BLANCO, individually
and as husband and wife,
Plaintiffs,
vs. CASE NO.:
TARGET CORPORATION,

Defendant.

 

DEFENDANT, TARGET CORPORATION'S, NOTICE OF REMOVAL

To: The Judges of the United States District Court
for the Middle District of Florida
Orlando Division
U.S. Courthouse
401 West Central Boulevard
Suite 1200
Orlando, Florida 32801-0120

Pursuant to the provisions of 28 U.S.C.A. §§ 1332, 1441 and 1446, Defendant, TARGET
CORPORATION, hereby removes to this Court the action filed against it in the Circuit Court of
the Eighteenth Judicial Circuit, in and for Seminole County, Florida, and as grounds for the
removal of this action to the United States District Court for the Middle District of Florida,
Orlando Division, this Defendant states as follows:

1, There is presently pending in the Circuit Court of the Eighteenth Judicial Circuit,
in and for Seminole County, Florida, the following styled action: DANIELLE BLANCO,

individually and NOAH BLANCO, individually and as husband and wife, Plaintiff, vs.
 

 

Case 6:20-cv-01071-GAP-GJK Document 1 Filed 06/17/20 Page 2 of 5 PagelD 2

TARGET CORPORATION, a foreign corporation, Defendant, bearing Case No.: 2020-CA-
001200-11J-L.

2. That on or about May 19, 2020, the Plaintiffs, DANIELLE BLANCO,
individually and NOAH BLANCO, individually and as husband and wife, filed a Complaint and
demand for jury trial in the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole
County, Florida, a copy of which is attached hereto as Exhibit 1. Defendant, Target
Corporation’s, Answer to Plaintiffs Complaint, and Demand for Jury Trial is attached hereto as
Exhibit 2. The Seminole County Clerk of Court’s Docket for Case No. 2020-CA-001200-11J-L
is attached hereto as Exhibit 3. All Other State Court Documents are attached hereto as
Composite Exhibit 4. The Civil Cover Sheet is attached hereto as Exhibit 5. Said documents
are attached to this Notice as required by U.S.C. §1446(a).

3, The Complaint was served on Target Corporation on May 27, 2020. This
Removal is being effected within thirty (30) days after service of the Complaint. See 28 U.S.C.
§1446(b). Defendant has not waived its right to remove.

4, That this Notice of Removal is founded upon diversity of citizenship jurisdiction
pursuant to 28 U.S.C.A., Section 1332 and 28 U.S.C.A. Section 1441. The matter is between
citizens of different states and the amount in controversy, excluding interest and costs, exceeds
the sum or value of Seventy-Five Thousand Dollars ($75,000).

5. That at all times material hereto, the Plaintiffs in the above-styled action are
residents and citizen of the State of Florida residing in Seminole County, Florida. Target is a
foreign corporation. For purposes of diversity, the single Defendant has its citizenship in states
other than the State of Florida. The Defendant, Target Corporation, is incorporated in the State

of Minnesota. The Defendant's, Target Corporation, principal place of business is 1000 Nicollet
 

 

Case 6:20-cv-01071-GAP-GJK Document 1 Filed 06/17/20 Page 3 of 5 PagelD 3

Mall, Minneapolis, Minnesota 55403. There is complete diversity of citizenship between the
Defendant and the Plaintiff.

6. This case is properly removable under 28 U.S.C. §1441(a) since the Court has
subject matter jurisdiction under Section 1332(a)(1). The Complaint was served on Target
Corporation on May 27, 2020. The amount in controversy in the Complaint is not specified, other
than claiming “This is a cause of action for damages in excess of the sum Thirty Thousand
Dollars ($30,000.00), exclusive of court costs and attorneys! fees.““. The Plaintiffs’ Complaint
also states “As a direct, proximate and foreseeable result of the negligence of Defendant,
TARGET, Plaintiff BLANCO, was injured in and about her body and extremities and claims the
following items of damage:

a. Past, present and future loss of earning and earning capacity;

b. Past, present and future medical and related expenses;

c. Past, present and future aggravation of pre-existing condition;

d. Past, present and future physical and mental pain and suffering;

c. Past, present and future shame, humiliation, scarring, disability, discomfort,

disfigurement and the inability to lead a normal life.”.

The Plaintiffs’ Complaint also states that “The injuries suffered by Plaintiff, BLANCO,
are permanent and continuing in their nature and Plaintiff has suffered in the past and will
continue to suffer in the future.”

The Plaintiffs served the Defendant with an $800,000.00 Demand Letter dated April 13,
2020 (see Exhibit 6 attached), which states as a result of the subject fall the Plaintiff incurred
$186,977.01 in past medical bills, and underwent lumbar and knee surgeries. The bill from

Advanced Orthopedics (surgeon’s office) alone totals $92,947.00 (see Exhibit 7 attached).
Case 6:20-cv-01071-GAP-GJK Document 1 Filed 06/17/20 Page 4 of 5 PagelD 4

Accordingly, the damages sought by Plaintiffs are clearly in excess of the $75,000.00
jurisdictional requirement of this Court, and to the best of this Defendant’s knowledge, the
requisite jurisdictional amount, as provided by 28 U.S.C.A. Section 1441, et seq., and 28
U.S.C.A. 1332, has been met.

Ts That venue properly rests with the Middle District of the United States District
Court, Orlando Division because this action is being removed from the Circuit Court, Eighteenth
Judicial Circuit, in and for Seminole County, Florida.

8. This Defendant has filed with the Clerk of Circuit Court, Eighteenth Judicial
Circuit, in and for Seminole County, Florida, a true and correct copy of this Notice of Removal
pursuant to 28 U.S.C.A. 1446(e). See Exhibit 8 attached.

9. That the undersigned attorney is authorized by Defendant, Target Corporation, to
file this Notice of Removal.

10. That the undersigned attorney is licensed in the State of Florida and is authorized
to practice in the United States District Court, Middle District of Florida.

WHEREFORE, Defendant, Target Corporation, respectfully requests that this Court

assume jurisdiction of this action pursuant to 28 U.S.C.A. §§1332 and 1441.

Respectfully sibmitteds
(KR

JAMES A. COLEMAN, ESQUIRE
James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250
Orlando, Florida 32803

Telephone: (407) 219-5799
Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Dated this 17th day of June, 2020.

 
Case 6:20-cv-01071-GAP-GJK Document 1 Filed 06/17/20 Page 5 of 5 PagelD 5

Emails: jcoleman@rclawpa.com

rcunningham@rclawpa.com
dthompson@rclawpa.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on June 17, 2020, I presented the foregoing to the Clerk of the
Court for filing and uploading to the CM/ECF system, which will send a notice of electronic filing

to the following: Ortavia D. Simon, Esquire, Simon Law Group P.A., 1009 Maitland Center

VMAX

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

Commons Blvd., #212, Maitland, FL 32751.

 
